Citation Nr: 0418043	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  94-12 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral 
strain.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a scar of the left upper lip.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a scar above the left eyebrow.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for a scar of the occipital area.  

5.  Entitlement to an evaluation in excess of 10 percent for 
dermatitis of the head, face, neck, and chest.  

6.  Entitlement to a permanent and total rating for pension 
purposes, to include on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(2).  


WITNESS AT HEARINGS ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran has verified active military service from August 
1972 to February 1978 and from March 1980 to March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

When this case was before the Board in February 1997, it was 
remanded to afford the veteran a Travel Board hearing.  At 
the veteran's request, he was afforded a hearing before a 
hearing officer at the RO in February 1997 in lieu of the 
requested Travel Board hearing.  A transcript is of record.  

In October 1997, the veteran testified at the RO before a 
member of the Board who later left the Board.  A transcript 
of that hearing is of record.  The veteran did not request 
another hearing before the Board following the Board's 
request in February 1999 that he indicate whether he desired 
such a hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  

In May 1999, the Board denied the veteran's claim of 
entitlement to service connection for hypertension and 
remanded the claims set forth on the title page of this 
decision for additional development.  Following the requested 
development, the RO continued its previous denial of the 
claimed benefits.  

The issues of entitlement to an increased rating for the 
dermatitis and entitlement to non-service-connected pension 
benefits, including on an extraschedular basis, is addressed 
in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained with respect to 
the issues addressed on the merits herein.  

2.  Chronic lumbosacral strain was not present in service or 
until many years thereafter and is not shown to be related to 
service or to an incident of service origin.  The muscle 
strain noted in service was acute and transitory and 
resolved, leaving no residual disability.  

3.  Service connection has been in effect for a well-healed 
2-centimeter scar of the left upper lip, a well-healed 11/2-
centimeter scar above the left eyebrow, and a healed scar of 
the occipital area since March 3, 1989.  

4.  None of the service-connected scars is shown to be 
severely disfiguring or to result in complete or 
exceptionally repugnant deformity of one side of the face.  
None of the service-connected scars is manifested by visible 
or palpable tissue loss or by gross distortion or asymmetry 
of one feature or a paired set of features.  None of the 
service-connected scars is manifested by more than one 
characteristic of disfigurement.  

5.  On VA examination on July 8, 2003, the service-connected 
scar of the left upper lip was tender on palpation.  

CONCLUSIONS OF LAW

1.  Chronic lumbosacral strain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for an initial rating in excess of 10 
percent for a disfiguring scar of the left upper lip have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7800 (effective prior to Aug. 30, 
2002).  

3.  The criteria for an initial rating in excess of 10 
percent for a disfiguring scar of the left upper lip have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2003).  

4.  The criteria for a separate 10 percent rating for a 
painful scar of the left upper lip, effective from July 8, 
2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  

5.  The criteria for an initial rating in excess of 10 
percent for a scar above the left eyebrow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002).  

6.  The criteria for an initial rating in excess of 10 
percent for a scar above the left eyebrow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).  

7.  The criteria for an initial rating in excess of 10 
percent for a scar of the occipital area have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002).  

8.  The criteria for an initial rating in excess of 10 
percent for a scar of the occipital area have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
(other than his claim for non-service-connected pension 
benefits) and of his and VA's respective obligations to 
obtain different types of evidence.  Identified relevant 
medical records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
observes that the criteria for evaluating skin disorders that 
became effective on August 30, 2002, were provided to the 
veteran in the supplemental statement of the case issued in 
July 2003.  

The Board notes that only after the initial rating decision 
denying the service connection and increased rating claims 
did the RO provide notice of the veteran's rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  However, 
this appeal has been extensively developed and is ripe for 
decision.  The Board is of the opinion that no useful purpose 
would be served by remanding the case to the RO for a de novo 
adjudication of the claims herein addressed in an effort to 
redress the fact that the timing of the notice did not follow 
the precise sequence suggested by the provisions of the VCAA.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Remanding these claims for that purpose would exalt form over 
substance without any true benefit accruing to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Although the Court in Pelegrini indicated that the VCAA and 
its implementing regulations require that VA request that the 
claimant provide any evidence in his or her possession that 
pertained to the claim, a VA General Counsel Precedent 
Opinion rendered in February 2004 held that 38 U.S.C. § 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied with respect to 
these claims.  

A.  Service connection for chronic lumbosacral strain

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (emphasis added).  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to the same effect).  

The service medical records show that the veteran's entrance 
examination in July 1972 was negative for complaints or 
findings of low back disability.  The veteran was seen at a 
service dispensary in July 1973 with complaints that included 
lower back pain due to a motor vehicle accident.  However, 
his back muscles were supple, and he had full range of motion 
of the back.  He was seen the following day with a complaint 
of low back pain on the right side.  Muscle strain was 
suspected.  The low back pain persisted, however, despite 
taking medication.  The veteran was seen in the dispensary 
later in July, when no sciatica or paresthesia was 
appreciated.  On examination, he could almost touch the floor 
but was prohibited by back pain.  He had nonspecific 
tenderness in the low back.  There was no costovertebral 
angle tenderness.  The impression following laboratory 
studies was nonspecific urethritis (NSU).  

In late August 1973, the veteran was seen at service 
dispensary for a complaint of lower back pain after falling 
in the shower that morning.  After an examination, the 
veteran was thought to have bruised back muscles.  The 
service medical records thereafter are negative for 
complaints or findings of low back pathology, including 
reports of examination for extension on active duty in July 
1976, examinations for release from active duty in January 
1977 and February 1978, and examinations for reenlistment in 
November 1979 and November 1983.  A separation examination 
was not performed when the veteran was separated from service 
in March 1984.  

The earliest documentation of any post service complaint 
referable to the back is in July 1994, when the veteran was 
seen at a VA outpatient clinic with a complaint of back pain 
of four months' duration.  Probable musculoskeletal back pain 
was assessed.  X-rays of the lumbosacral spine showed a 
transitional lumbosacral junction vertebra, with 
osteoarthritis of the facet joints at L5-S1 as well as 
osteoarthritis of the right sacroiliac joint.  When seen in 
the outpatient clinic the following December, his complaints 
included chronic back pain with good control on medication 
(Ibuprofen).  

VA outpatient treatment reports dated from April to November 
1996 suggest a history of chronic low back pain for more than 
five years.  Treatment reports thereafter show continuing 
outpatient treatment for complaints of chronic low back pain 
but do not attribute these complaints to service.  

The record shows that the veteran's low back complaints in 
service were acute and transitory, and there is an absence of 
continuity of symptomatology since the veteran's separation 
from service to relate his current low back problems to 
service or any incident in service.  38 C.F.R. § 3.303(b).  

However, the VA orthopedic examiner in August 1999 reported 
that the veteran gave a history of an accident in service in 
1983 that resulted in a diagnosis of muscle strain.  The pain 
was described as intermittent and confined to the veteran's 
low back with no radiation.  The impression was that the 
veteran had low back pain with no evidence of any significant 
focal neuromuscular or functional deficits.  The examiner was 
of the opinion that it was likely that his low back pain 
stemmed from the accident in service because the veteran 
stated that prior to service, he did not have any back pain 
at all.  

The Board gives little weight to the foregoing etiological 
opinion because it was based solely on history furnished by 
the veteran and not on a review of the entire record.  An 
etiological opinion based on a review of the chart is 
entitled to far greater weight.  See Wilson v. Derwinski, 2 
Vet. App. 16, 20-21 (1991) (an opinion relating a current 
disability to service has more probative value when it takes 
into account the records of prior medical treatment so that 
the opinion is a fully informed one); Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992) (Board has a plausible basis to 
reject a physician's "conjecture" that a disability was 
acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned by 
the physician rendering the opinion).  

The Board accords far more weight to the January 2001 opinion 
of a VA orthopedic examiner who reviewed the record and noted 
that between August 1973 and July 1994, "there is no mention 
anywhere in the chart of ongoing problems with [the 
veteran's] back."  The examiner noted that the veteran 
apparently had been involved in a motor vehicle accident in 
1998 and had seen a chiropractor between April and July 1998, 
when he was discharged from care without symptoms.  The 
examiner concluded that because of the greater than 20-year 
gap during which there was no indication of complaints of 
ongoing low back pain, the veteran's current low back 
complaints "are not, I repeat, not service-connected."  

An orthopedic examination by the same examiner in July 2003 
culminated in a diagnosis of some degenerative disease of the 
lumbosacral spine, "with significant evidence of symptom 
magnification."  The examiner noted that he had again 
reviewed the record.  He stated that there was no evidence 
that the veteran had sustained "significant trauma" to his 
low back during service.  The examiner again noted the 20-
year interval between the veteran's last back complaint in 
service and his first back complaint following service and 
concluded that it was less likely than not that his current 
low back problem was related to his time in service.  

The VA orthopedic examiner's strong opinions rendered in 
January 2001 and July 2003, when viewed in light of the 
entire evidence of record, lead the Board to find that a 
preponderance of the evidence is against the claim for 
service connection for chronic lumbosacral strain.  It 
follows that the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  

B.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

The record shows that the veteran sustained a number of 
lacerations when he was the victim of an assault in a 
nightclub in December 1983.  

On VA examination in July 1989, there was about a 2-
centimeter well-healed scar located at an acute angle above 
the veteran's left lip.  He had a well-healed 11/2-centimeter 
scar above his left eyebrow.  He also had a healed scar on 
the top of his head with slightly scaly desquamative skin in 
the area.  

A rating decision of September 1989 established service 
connection for a well-healed 2-centimeter scar above the left 
upper lip, a well-healed 11/2-centimeter scar above the left 
eyebrow, and a healed scar on top of the head.  Each scar was 
rated noncompensably disabling under Diagnostic Code 7800, 
effective from the date of receipt of the veteran's original 
claim for VA compensation benefits on March 3, 1989.  The 
veteran disagreed with the ratings assigned, and he has 
continuously prosecuted the claims for higher ratings ever 
since.  A rating decision dated in April 1991, which 
implemented the decision of a hearing officer, increased the 
evaluation for a scar of the left upper lip to 10 percent, 
effective from March 3, 1989.  A rating decision of January 
1997 increased the evaluation for a scar above the left 
eyebrow and a scar in the occipital area to 10 percent for 
each scar, effective from March 3, 1989.  

The veteran's claims for higher evaluations for the service-
connected scars are original claims that were placed in 
appellate status by his disagreement with the initial rating 
award.  Under these circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The criteria for evaluating skin disability were changed by 
an amendment to the rating schedule that became effective on 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  

Under the rating criteria for evaluating skin disability 
previously in effect, a 10 percent evaluation was warranted 
for a moderately disfiguring scar of the head, face, or neck.  
A 30 percent evaluation required that such a scar be severely 
disfiguring, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
evaluation was warranted if the scarring resulted in complete 
or exceptionally repugnant deformity of one side of the face 
or in marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

When in addition to tissue loss and cicatrization there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 could be increased 
to 80 percent, the 30 percent to 50 percent, and the 10 
percent to 30 percent.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, could 
be submitted for Central Office rating, with several 
unretouched photographs.  Id., Note.  

However, the evidence does not show that prior to August 30, 
2002, any of the service-connected scars met the criteria for 
an evaluation in excess of 10 percent.  There is simply no 
showing, including in the sets of unretouched color 
photographs taken prior to August 30, 2002, that the scar of 
the left upper lip, scar above the left eyebrow, or scar of 
the occipital region of the head is severely disfiguring.  
The scar of the left upper lip is not shown to produce a 
marked and unsightly deformity of the lip.  The scars of the 
upper lip and above the eyebrow are lateralized to the left 
side of the face, but the photographs associated with the 
record do not show that the scarring has resulted in complete 
or exceptionally repugnant deformity of one side of the face.  
The scar of the occipital region is discernible but is no 
more than moderately disfiguring.  

On VA examination in May 1993, there was an L-shaped 
laceration of the left upper lip, beginning at the vermilion 
border and extending horizontally for a distance of 3/4 of an 
inch.  The laceration extended vertically for 11/2 inches 
considering the part of the laceration that involved the 
vermilion border of the lip.  There was no keloid formation 
on the lip.  There was no puckering in the scar, which, the 
examiner noted, would be expected in a laceration in that 
area.  The veteran also had a laceration of the distal third 
of the left eyebrow that extended vertically over the end of 
the eyebrow a distance of one inch and horizontally a 
distance of one inch at the distal end of the eyebrow.  

In June 1993, the veteran underwent a revision of the scar 
and the immediate area of the left upper lip to achieve a 
better cosmetic result and to reduce swelling of the lip, of 
which he had complained.  Two sets of photographs associated 
with the claims file show that the scars of the left upper 
lip and above the left eyebrow result in no more than 
moderate disfigurement.  The surgery on the left upper lip, 
although involving some tissue loss, did not result in marked 
discoloration or color contrast with respect to the lip.  A 
VA examination of August 1993 showed no obvious swelling or 
tenderness objectively, although the area was marginally 
anesthetic to palpation.  No obvious deformity was 
demonstrated, and no evidence of keloidation was noted.  

On VA examination in August 1999, the scar of the left upper 
lip was described as starting in the mid upper lip and 
angling laterally to the left.  It was approximately two 
inches long.  Where it passed through the mustache, there was 
no hair growth.  It partially went through the upper lip in 
the vermilion border.  The scar was described as nontender.  
The scar was slightly paler than the surrounding skin and was 
flush with the surrounding skin.  The scar of the lateral 
left eyebrow angled upward and was about 3/4 of an inch in 
length.  It was also flush with the skin and was slightly 
paler than the surrounding skin.  This scar was also 
nontender.  There was no hair growth where the scar passed 
through the eyebrow.  There was also a scar on the posterior 
nape of the neck to the scalp and hairline.  It had a 
"ledge-type" effect but was nontender.  It was mostly 
covered by hair growth.  Unretouched color photographs 
showing the scars were associated with the record in 
September 1999.  A scar was visualized in the photographs and 
described on examination as a scar that angled upward through 
the medial eyebrow about 11/4 inches in length and that was 
flush with, and slightly paler than the surrounding skin.  
The surrounding skin was nontender to touch where it passed 
through the eyebrow, and there was no hair growth.  

On VA examination on July 8, 2003, the examiner described the 
three scars sustained in the attack of December 1983.  There 
was a scar of the left upper lip that was about 5 centimeters 
long.  The veteran reported that the scar was tender at times 
and was especially tender when he nicked it shaving.  The 
scar began at the mid upper lip and angled upward and to the 
left.  Where it passed through the mustache, there was no 
hair growth.  The scar went partially through the upper lip 
into the vermilion border.  It was tender to palpation.  The 
scar was flat and was approximately the same color as the 
surrounding skin.  The second scar was in his left eyebrow, 
and the veteran had no complaints concerning it.  The scar 
was about 3 centimeters long and was just below the left 
eyebrow.  The examiner stated that the veteran had two other 
scars around his eye, one just above the eyebrow and one at 
the medial canthus.  The veteran reported that the one in 
question was the scar just below the eyebrow.  This scar was 
described as flush with the surrounding skin and normal in 
color.  It passed through the inferior edge of the eyebrow 
with no hair growth through the scar.  The third scar was on 
his occipital region and was described as horizontal and 
about 5.5 centimeters in length.  The scar was at the lower 
edge of the hairline.  The examiner said that it was unclear 
whether the scar was in fact below the hairline or whether 
there was in fact no hair growth in the area of the scar.  
This scar was nontender, flush with surrounding skin, and 
normal in color.  The examiner described the scar "as 
actually difficult to identify."  

Under Diagnostic Code 7800, as amended, disfigurement of the 
head, face, or neck warrants a 10 percent evaluation with one 
characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or, with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
for application with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or, 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective Aug. 30, 2002).  

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R.
§ 4.118, Diagnostic Code 7800, are:  

(a) Scar 5 or more inches (13 or more 
centimeters) in length.  

(b) Scar at least one-quarter inch (0.6 
centimeters) wide at widest part.  

(c) Surface contour of scar elevated or 
depressed on palpation.  

(d) Scar adherent to underlying tissue.  

(e) Skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 
square centimeters).  

(f) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square 
centimeters).  

(g) Underlying soft tissue missing in an 
area exceeding six square inches (39 
square centimeters).  

(h) Skin indurated and inflexible in an 
area exceeding six square inches (39 
square centimeters).  

Id., Note (1).  

Unretouched color photographs are taken into consideration 
when evaluating under these criteria.  Id., Note (3).  

None of the service-connected scars is manifested by visible 
or palpable tissue loss or by gross distortion or asymmetry 
of one feature or a paired set of features.  None of the 
service-connected scars is characterized by more than one 
characteristic of disfigurement.  All of the scars are less 
than 5 inches in length, and none is 1/4 of an inch wide at its 
widest part.  Only the scar of the occipital region is 
characterized by a surface contour that is elevated on 
palpation, and it does not appear that any of the service-
connected scars is adherent to underlying tissue.  There is 
no showing that any of the scars is hypo- or hyper-pigmented 
in an area exceeding six square inches, or that any of the 
scars has abnormal skin texture in an area exceeding six 
square inches.  There is no demonstration that any of the 
scars is manifested by missing underlying soft tissue in an 
area exceeding six square inches, or that the skin is 
indurated and inflexible in an area exceeding six square 
inches.  

The Board thus finds that there is no basis for a rating in 
excess of 10 percent for any of the service-connected scars 
under the criteria contained in Diagnostic Code 7800 as 
effective on and after August 30, 2002.  

However, the record shows that the scar of the left upper lip 
was tender on palpation when the veteran was examined by VA 
on July 8, 2003.  One meaning of "tender" is "painful."  
Webster's II New Riverside Universal Dictionary 1192 (1994).  
Under the new criteria for evaluating superficial scars, a 10 
percent rating is warranted 


when the scar is painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective Aug. 30, 2002).  (A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id., Note (1).)  Under the holding of the 
Court of Appeals for Veterans Claims in Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994), the veteran is entitled to a 
separate 10 percent rating for a painful scar of the left 
upper lip, effective from the date of the VA examination that 
first showed that the scar was symptomatic.  


ORDER

Service connection for chronic lumbosacral strain is denied.  

An initial evaluation in excess of 10 percent for a 
disfiguring scar of the left upper lip is denied.  

A separate 10 percent evaluation for a tender scar of the 
left upper lip, effective from July 8, 2003, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An initial evaluation in excess of 10 percent for a scar 
above the left eyebrow is denied.  

An initial evaluation in excess of 10 percent for a scar of 
the occipital area is denied.  


REMAND

The record shows that the veteran's claim of entitlement to 
non-service-connected pension benefits was received in 
November 1995.  The record further shows that the 


veteran was born in February 1952 and has a high school 
education.  He does not appear to have worked in a number of 
years.  

In addition to the service-connected disabilities addressed 
above, the veteran has chronic lumbosacral strain, rated 10 
percent disabling; hypertension, rated 10 percent disabling; 
and depression, refractive error of the eyes, and missing or 
fractured teeth numbers 24, 25, and 26, each rated 
noncompensably disabling.  

It is essentially contended that the veteran's disabilities 
combine to permanently preclude him from securing and 
following substantially gainful employment consistent with 
his age, education, and occupational history.  In July 1995, 
an Administrative Law Judge for the Social Security 
Administration (SSA) found the veteran unemployable as a 
consequence of his chronic low back pain, hypertension and 
skin disease.  

Section 1502(a)(2), title 38, United States Code, presumes 
permanent and total disability for those pension applicants 
deemed disabled by SSA.  This legislation became effective on 
September 17, 2001.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 206(b), 115 
Stat. 976, 991 (Dec. 27, 2001).  The issue of pension 
entitlement would seem to be relevant only with respect to 
the period between November 20, 1995, when the pension claim 
was received, and September 17, 2001, when the new 
legislation took effect.  It is noted, however, that it does 
not appear that any action has been taken with respect to the 
question of entitlement to pension benefits effective 
September 17, 2001.  As it is possible that SSA found the 
veteran employable on a review examination sometime after 
November 20, 1995, and before September 17, 2001, the Board 
has chosen to continue to classify the issue as set forth on 
the title page of this decision.  However, the RO must 
determine the current status of the veteran's Social Security 
disability benefits and adjudicate his pension entitlement 
accordingly.  

The Board further notes that although the veteran was 
furnished notice of his rights and responsibilities under the 
VCAA in May and June 2003, neither notice addressed his claim 
of entitlement to non-service-connected pension benefits, 


including VA's obligation to notify him of the information 
necessary to substantiate his claim and of what evidence, if 
any, he should provide and what evidence, if any, VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. at 187; Charles v. Principi, 16 Vet. App. 370, 
374 (2002).  

With respect to the question of entitlement to an increased 
rating for the service connected dermatitis with involvement 
of the head face, neck, and chest, the record shows that the 
veteran underwent an examination in 2003; however, that 
examination is defective in that the examiner failed to set 
forth the percentage of involvement of the affected areas.  
Such a finding is required for proper application of 
Diagnostic Code 7806.  Accordingly, additional examination of 
the skin is required.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA with respect to his claim of 
entitlement to a permanent and total 
rating for pension purposes, including on 
an extraschedular basis under 38 C.F.R. § 
3.321(b)(2).  The RO's notice should 
comply with the notification requirements 
of 38 U.S.C.A. § 5103(a) and should 
indicate which portion of the information 
and evidence, if any, necessary to 
substantiate the claim should be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
See Quartuccio v. Principi, supra.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits 
granted by an Administrative Law Judge in 
July 1995, as well as 


any records pertinent to any later review 
of the veteran's continuing entitlement 
to Social Security disability benefits.  

3.  Arrangements should be made to have 
the veteran undergo a special skin 
examination in order to ascertain the 
nature and severity of the service 
connected disability.  The examiner must 
fully describe the areas of involvement 
and must quantify the areas of 
involvement in terms of (a) the 
percentage of involvement of the entire 
body and (b) the percentage of 
involvement of exposed area affected.  
The examiner should have access to the 
claims folder for review prior to 
conducting the examination.

4.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issues of 
entitlement to a permanent and total 
rating for pension purposes, taking into 
account the amendment to 38 U.S.C.A. § 
1502 that took effect on September 17, 
2001 and entitlement to an increased 
rating for the service connected 
dermatitis.  If the benefit sought on 
appeal is not granted to the satisfaction 
of the veteran, a supplemental statement 
of the case should be issued and the 
veteran and his representative provided 
with an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



